Citation Nr: 1455942	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability, to include as secondary to exposure to herbicide.

2.  Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reopened the claim for service connection for a heart condition and denied it on the merits.  

Regardless of the October 2011 determination to reopen the claim, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

During the current appeal, the Veteran has asserted that his heart disability is due to exposure to herbicide.  At the time of the prior final denial in November 2007, he had asserted that his heart disability was secondary to diabetes.  Reliance upon a new etiological theory (that his heart disability is due to exposure to herbicide) is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required).  In the present case, the Veteran is still required to present new and material evidence in support of his claim.

The issue of entitlement to service connection for a heart disability, to include as secondary to exposure to herbicide, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for a heart disability, secondary to diabetes. 

2.  Evidence added to the record since the November 2007 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a heart disability, to include as secondary to exposure to herbicide, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for a heart disability, secondary to diabetes, is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the November 2007 rating decision is new and material, and the claim for service connection for a heart disability, to include as secondary to exposure to herbicide, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is reopening the claim for service connection and remanding it for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In November 2007, the RO denied service connection for  a heart disability, secondary to diabetes.  The rating decision explained that the Veteran's diabetes was not service-connected, and there was no evidence of a current heart disability or treatment for a heart condition during active duty.  The Veteran did not appeal that determination and it became final.

Evidence of record at that time included the Veteran's service treatment records, VA medical records and private medical records.  A February 2004 VA outpatient treatment record provides a diagnosis of peripheral vascular disease, status-post PTCA, and COPD - CT of chest normal, December 2001.  An August 2005 VA outpatient treatment record provides a diagnosis of peripheral vascular disease, stable, cpm, and atypical chest pain, controlled cpm.  

Evidence received since the November 2007 rating decision includes a September 2014 private medical opinion submitted by the Veteran, with a waiver, at the recent Board hearing.  In that opinion, the provider states that there were "great possibilities" that the Veteran's chest pain with abnormal stress test was correlated to pesticide usage while he served in Korea.     

The Board finds that the September 2014 private medical opinion constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is new evidence that was not previously submitted to VA.  It is material because it is evidence that the Veteran now has a heart condition that may be related to exposure to herbicide in Korea.  It also triggers VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a heart disability, to include as secondary to exposure to herbicide, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's service connection claim has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The relevant law provides that if a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions including ischemic heart disease.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e). 

In addition, a claimant may establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The Veteran's service records reflect that the Veteran served in Korea along the DMZ with company C, 2nd battalion, 17th Infantry, 7th Infantry Division, until March 7, 1968.  This was before the period beginning on April 1, 1968, in which DoD concedes that herbicides were used in the vicinity of the DMZ.

During the September 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that during night patrols in Korea he smelled herbicide.  He explained that he believed that what he smelled was an herbicide because it was similar to what was sprayed during the summer to keep mosquito populations at bay.    

In light of the Veteran's service personnel records and his hearing testimony, the Board finds that a remand is necessary in order for VA to contact appropriate official sources to determine whether chemical herbicide (whether or not including Agent Orange) was used by Republic of Korea (ROK) or U.S. forces in Korea along the DMZ prior to April 1, 1968.  

In addition, since the September 2014 private medical opinion raises the possibility that the Veteran's heart disability is related to exposure to herbicide while in Korea, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.; 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate official sources to determine whether chemical herbicide (whether or not including Agent Orange) was used by ROK or U.S. forces in Korea along the DMZ prior to April 1, 1968.

2.  Only after having obtained a response from above, schedule the Veteran for an examination by an appropriate VA examiner, to determine the nature, extent and etiology of any heart disability that may be present, to include peripheral vascular disease or COPD.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current heart disability that may be present, to include peripheral vascular disease or COPD, is causally related to the Veteran's active duty, to include exposure to herbicide. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


